Case 3:20-cv-10753-MAS-ZNQ Document 10 Filed 08/24/20 Page 1 of 4 PageID: 162




Angelo J. Genova, Esq.
Rajiv D. Parikh, Esq.
Michael C. McQueeny, Esq.
Michael Mondelli III, Esq.
agenova@genovaburns.com
rparikh@genovaburns.com
mmcqueeny@genovaburns.com
mmondelli@genovaburns.com
GENOVA BURNS LLC
494 Broad Street
Newark, New Jersey 07102-3230
Telephone: (973) 533-0777

Marc E. Elias*
Emily R. Brailey*
Sarah R. Gonski*
Mary N. Beall*
MElias@perkinscoie.com
EBrailey@perkinscoie.com
SGonski@perkinscoie.com
MBeall@perkinscoie.com
PERKINS COIE LLP
700 Thirteenth St., N.W., Suite 800
Washington, D.C. 20005-3960
Telephone: 202.654.6200

Counsel for DCCC

* Motion for admission pro hac forthcoming

                IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW JERSEY

 DONALD    J.   TRUMP    FOR
 PRESIDENT, INC., REPUBLICAN
 NATIONAL COMMITTEE, NEW                     Case No. 3:20-cv-10753-MAS-ZNQ
 JERSEY REPUBLICAN STATE
 COMMITTEE,
Case 3:20-cv-10753-MAS-ZNQ Document 10 Filed 08/24/20 Page 2 of 4 PageID: 163




              Plaintiffs,                     NOTICE OF MOTION TO
                                                   INTERVENE
 v.

 PHILIP D. MURPHY, in his official
 capacity as Governor of New Jersey,
 TAHESHA WAY, in her official
 capacity as Secretary of State of New
 Jersey,

             Defendants.



TO: Thomas R. McCarthy
    Bryan Weir
    Cameron T. Norris
    CONSOVOY MCCARTHY PLLC
    1600 Wilson Boulevard, Suite 700
    Arlington, VA 22209
    Ph.: (703) 243-9423
    Email: tom@consovoymccarthy.com

      Michael L. Testa Jr.
      TESTA HECK TESTA & WHITE P.A.
      424 W. Landis Avenue
      Vineland, NJ 08360
      Ph.: (856) 691-2300
      Email: mtestajr@testalawyers.com


COUNSEL:

      PLEASE TAKE NOTICE that on September 21, 2020, at 9:00 a.m., or as

soon thereafter as counsel may be heard, the undersigned attorneys for Proposed

Intervenor DCCC will apply to the Honorable Michael A. Shipp, U.S.D.J., United

State District Court, Clarkson S. Fisher Federal Building & U.S. Courthouse, 402
Case 3:20-cv-10753-MAS-ZNQ Document 10 Filed 08/24/20 Page 3 of 4 PageID: 164




East State Street, Trenton, New Jersey 08608, for an Order granting DCCC’s Motion

to Intervene.

      PLEASE TAKE FURTHER NOTICE that in support of said Motion,

DCCC will rely upon the Brief in support thereof, and the Certification of Rajiv D.

Parikh, Esq., with Attachment, submitted herewith.

      PLASE TAKE FURTHER NOTICE that DCCC requests oral argument if

this Motion is contested.

      PLEASE TAKE FURTHER NOTICE that a proposed form of Order is

submitted herewith in accordance with Local Civil Rule 7.1(e)(1).




DATED: August 24, 2020                      By: /s/   Rajiv D. Parikh
                                               RAJIV D. PARIKH

                                             GENOVA BURNS LLC
                                             Angelo J. Genova, Esq.
                                             Rajiv D. Parikh, Esq.
                                             Michael C. McQueeny, Esq.
                                             Michael Mondelli III, Esq.
                                             agenova@genovaburns.com
                                             rparikh@genovaburns.com
                                             mmcqueeny@genovaburns.com
                                             mmondelli@genovaburns.com
                                             494 Broad Street
                                             Newark, New Jersey 07102-3230
                                             Telephone: (973) 533-0777

                                            Marc E. Elias*
                                            Emily R. Brailey*
                                            MElias@perkinscoie.com
Case 3:20-cv-10753-MAS-ZNQ Document 10 Filed 08/24/20 Page 4 of 4 PageID: 165




                                         EBrailey@perkinscoie.com
                                         PERKINS COIE LLP
                                         700 Thirteenth St., N.W., Suite 800
                                         Washington, D.C. 20005-3960
                                         Telephone: 202.654.6200
                                         Fax: 202.654.6211

                                         Sarah R. Gonski*
                                         SGonski@perkinscoie.com
                                         Perkins Coie LLP
                                         2901 North Central Avenue, Suite
                                         2000
                                         Phoenix, AZ 85012-2788
                                         Telephone: 602.351.8000
                                         Fax: 602.648.7037

                                         Mary N. Beall*
                                         MBeall@perkinscoie.com
                                         Perkins Coie LLP
                                         33 E. Main St., Ste 201
                                         Madison, WI 53703-3095
                                         Telephone: 606.294.4001
                                         Fax: 608.663.7499
                                         Attorneys for DCCC

                                   *Application for pro hac vice forthcoming
